As filed with the Securities and Exchange Commission on April 18, 2016 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVEVE MEDICAL, INC. (Exact name of Registrant as specified in its charter) Yukon Territory (prior to continuance) Delaware (after continuance) 04-3153858 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Address and telephone number of principal executive offices) Scott Durbin 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Name, address and telephone number of agent for service) Copies to: Melanie Figueroa, Esq. Gabrielle Napolitano, Esq. Mitchell Silberberg & Knupp LLP 12 East 49th Street, 30th Floor New York, New York 10017 (917) 546-7707 Joseph Smith, Esq. Ellenoff Grossman & Schole LLP 1345 Avenue of the Americas New York, NY 10105-0302 (212) 370-1300 Approximate Date of Proposed Sale to the Public:
